—Appeal from an order of Supreme Court, Herkimer County (Daley, J.), entered March 22, 2002, which granted defendant’s motion for summary judgment dismissing the amended complaint and granting defendant’s counterclaim for the sum of $654.28 with interest.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Herkimer County, Daley, J. Present — Green, J.P., Wisner, Scudder, Kehoe and Burns, JJ.